Citation Nr: 0028470	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  98-02 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss, evaluated as noncompensable prior to November 22, 1999, 
and as 10 percent disabling from November 22, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel

INTRODUCTION

The veteran had active military service from November 1942 to 
February 1946, and from September 1950 to February 1953.

The Board of Veterans' Appeals (Board) received this case on 
appeal from an April 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which, inter 
alia, denied the veteran's claim for an increased 
(compensable) evaluation for his service-connected bilateral 
hearing loss.

The appeal initially included the issue of entitlement to 
service connection for diverticulitis, which the Board denied 
in August 1999; that issue is no longer before the Board.  
Also in August 1999, the Board remanded the hearing loss 
issue to the RO for additional evidentiary development and 
due process reasons.  Following compliance with the Board's 
directives, a December 1999 rating decision of the RO 
increased the disability evaluation for bilateral hearing 
loss to 10 percent, effective November 22, 1999.  As the 
veteran has continued his appeal, the issue has been 
recharacterized as set forth on the title page of this 
decision.  

The Board also notes that the December 1999 rating decision 
also granted service connection for tinnitus and assigned a 
10 percent disability evaluation for that disorder, effective 
November 22, 1999.  The veteran has not appealed the assigned 
evaluation.  However, following a review of the claims file, 
the Board notes that there is evidence that the veteran had 
sought service connection for tinnitus as early as June 1996 
and his claim was not acted upon by the RO until 1999.  
Similarly, the veteran's claim for an increased evaluation 
for bilateral hearing loss was submitted in December 1996, 
although the effective date for the current 10 percent rating 
is November 22, 1999.  The veteran submitted a communication 
in December 1999 which the Board construes to be claims for 
an earlier effective date for the evaluations assigned to 
both his tinnitus and his bilateral hearing loss.  As the RO 
has not adjudicated either of these claims, and neither is 
inextricably intertwined with the issue on appeal, these 
matters are referred to the RO for all appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  At the time of audiological evaluation in February 1997, 
the veteran demonstrated an average pure tone decibel loss in 
the right ear of 51 with 64 percent discrimination ability 
and an average pure tone decibel loss in the left ear of 43 
with 92 percent discrimination ability, representing Level VI 
hearing in the right ear and Level I hearing in the left ear 
under the former criteria.  

3.  At the time of audiological evaluation in November 1999, 
the veteran demonstrated an average pure tone decibel loss in 
the right ear of 55 with 56 percent discrimination ability 
and an average pure tone decibel loss in the left ear of 48 
with 84 percent discrimination ability.  This would represent 
Level VII hearing in the right ear and Level II hearing in 
the left ear under either the former or revised rating 
criteria.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss, prior to November 22, 1999, have not been met.  
38 U.S.C.A. §§ 1155, 5107(a), 7104 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, 4.87, 
Tables VI, VIA,VII, Diagnostic Code 6100 (1998).

2.  The criteria for an evaluation greater than 10 percent 
for the veteran's service-connected bilateral hearing loss, 
since November 22, 1999, have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a), 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, 4.87, Tables VI, 
VIA,VII, Diagnostic Code 6100 (1998); 38 C.F.R. §§  4.85, 
4.86, Tables VI, VIA, VII, Diagnostic Code 6100 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The Board notes that service connection has been in effect 
for bilateral hearing loss for many years, as it was 
initially granted by an April 1946 rating decision.

The veteran's current claim for an increased evaluation from 
then noncompensable disability evaluation was received in 
June 1996.  The veteran has contended that his bilateral 
hearing loss has gotten worse, that he has significant 
problems discerning regular conversation, and listening to 
television.  In essence, he has argued that an extraschedular 
rating is warranted as it would be impossible for him to work 
with his bilateral hearing loss.

Review of the medical evidence of record reveals that the 
veteran underwent a VA audiological evaluation in February 
1997.  The veteran gave a history of having been a radio 
operator in service who placed the headphone over his right 
ear and that this was responsible for worse hearing on his 
right.  Testing revealed that pure tone thresholds, in 
decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
55
50
50
50
51
LEFT
30
20
60
65
43

Speech audiometry revealed speech recognition ability of 64 
percent in the right ear and of  92 percent in the left ear.  
The summary indicated moderate to moderately severe 
sensorineural hearing loss in the right ear and mild to 
moderately severe sensorineural hearing loss in the left ear.  
Speech recognition ability was moderately severely reduced on 
the right and excellent on the left.  The test results were 
consistent with acoustic trauma history from service.

In June 1998, the veteran, accompanied by his representative, 
appeared and presented testimony at a hearing on appeal 
before a VA hearing officer.  A complete transcript of the 
testimony is of record.

Following the Board's August 1999 remand, the veteran 
underwent another VA audiological evaluation in November 
1999, and pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
55
50
55
60
55
LEFT
30
25
65
70
48

Speech audiometry revealed speech recognition ability of 56 
percent in the right ear and of 84 percent in the left ear.  
The veteran complained of understanding and conversational 
difficulty in all listening situations when the speaker was 
on his right side.  He reported the problem was persistent 
even with the use of hearing aids.  The veteran also reported 
tinnitus during this examination, complaining of loud buzzing 
in his ear from headphones during his military service that 
resulted in buzzing tinnitus bilaterally.  The examination 
concluded that the tinnitus was, as likely as not, 
attributable to service noise exposure.  The assessment was 
mild to severe sensorineural hearing loss in the right ear 
and mild to moderately severe sensorineural hearing loss in 
the left ear.  Speech recognition ability was moderately 
reduced on the right and mildly reduced on the left.  
Tympanometry was within normal limits bilaterally and 
contralateral acoustic reflexes were sensitized bilaterally 
with no reflex decay


II.  Analysis

As a preliminary matter, the Board finds the veteran's claim 
is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court") has held 
that, when a veteran claims a service-connected disability 
has increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board 
further finds that the duty to assist has been fully 
satisfied in this case in accordance with 38 U.S.C.A. 
§ 5107(a).  All pertinent evidence has been obtained and the 
requirements of the Board's prior remand have been satisfied.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
§§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Modern pure tone audiometry 
testing and speech audiometry utilized in VA audiological 
clinics are well adapted to evaluate the degree of hearing 
impairment accurately.  Methods are standardized so that the 
performance of each person can be compared to a standard of 
normal hearing, and ratings are assigned based on that 
standard.  The assigned evaluation is determined by 
mechanically applying the rating criteria to certified test 
results.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

The Board also notes that, during the pendency of this 
appeal, VA issued new regulations for evaluating diseases of 
the ears and other sense organs, effective June 10, 1999.  
See 62 Fed. Reg. 25,202-25,210 (May 11, 1999).  The Court has 
held that, where laws or regulations change after a claim has 
been filed or reopened and before administrative or judicial 
process has been concluded, the version most favorable to the 
veteran applies, unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to provide 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); see also Fischer v. West, 
11 Vet. App. 121 (1998); Dudnick v. Brown, 10 Vet. App. 79 
(1997).  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 
38 U.S.C.A. § 5110(g) can be no earlier than the effective 
date of that change.  See VAOPGCPREC 3-2000 (2000).  Thus, 
the Board will consider both the former and revised 
applicable rating criteria and, in light of the effective 
date of the change in criteria, apply the more favorable 
result, if any. 

A.  Former Rating Criteria

Under the former rating criteria, evaluations for defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1,000, 2,000, 3,000, 
and 4,000 Hertz.  The rating schedule established eleven 
auditory acuity levels designated from Level I for 
essentially normal auditory acuity to Level XI for profound 
deafness.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.85, 4.86, 4.87, 
Diagnostic Codes 6100 through 6110, Table VI and Table VII 
(1998).  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear.  The horizontal row 
represents the ear having the poorer hearing and the vertical 
column represents the ear having the better hearing.  Id.

Under the previous regulations, Table VIa was used only when 
the Chief of the Audiology Clinic certified that language 
difficulties or inconsistent speech audiometry scores made 
the use of both puretone average and speech discrimination 
inappropriate.  38 C.F.R. § 4.85(c) (1998).  As there was no 
such certification by the Chief of the Audiology Clinic 
regarding the veteran in this case, Table VIa would not be 
for application in his case under the former rating criteria.

At the time of audiological evaluation in February 1997, the 
veteran demonstrated an average pure tone decibel loss in the 
right ear of 51 with 64 percent discrimination ability and an 
average pure tone decibel loss in the left ear of 43 with 92 
percent discrimination ability, representing Level VI hearing 
in the right ear and Level I hearing in the left ear under 
the former rating criteria.  This is consistent with a 
noncompensable evaluation under 38 C.F.R. § 4.87, Diagnostic 
Code 6100 (1998).  As noted above, however, the RO 
subsequently increased the evaluation to 10 percent based on 
the results of the most recent audiological evaluation.

As for the results of the November 1999 examination, the 
Board finds that applying Table VI and Table VII under the 
former rating criteria reveals Level VII hearing in the right 
ear and Level II hearing in the left ear, as testing 
demonstrated an average pure tone decibel loss in the right 
ear of 55 with 56 percent discrimination ability and an 
average pure tone decibel loss in the left ear of 48 with 84 
percent discrimination ability.

Under the former rating criteria, Level VII hearing in the 
right ear and Level II hearing in the left ear warrants the 
assigned 10 percent disability evaluation, and no more.  
38 C.F.R. § 4.87, Diagnostic Code 6101 (1998).  Therefore, 
under the former schedular criteria, there is no basis for 
assignment of an evaluation in excess of 10 percent prior to 
November 22, 1999. 




B.  Revised Rating Criteria

The current version of the Rating Schedule utilizes the same 
eleven auditory acuity levels for evaluating hearing loss as 
utilized under the former version; however, all those levels 
now appear under 38 U.S.C.A. § 4.85, Diagnostic Code 6100 
(1999).

Under the current version, Table VIa is used when the 
examiner certifies that the use of speech discrimination test 
is not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc., or when 
indicated under the provisions of 38 C.F.R. § 4.86.  See 
38 C.F.R. § 4.85(c) (1999).

38 C.F.R. § 4.86 provides that when the puretone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a) (1999).  When the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b) (1999).

Considering the results of the November 1999 audiological 
evaluation (the only such evaluation conducted since the 
effective date of the revised regulations), the Board finds 
that under the revised rating criteria, 38 C.F.R. § 4.86 is 
not for application to either of the veteran's ears, as the 
requirements thereunder are not met.  Therefore, under the 
revised criteria, only Tables VI and VII are for application 
and the Board need not consider Table VIa as it is not for 
application.

The Board notes therefore, that the outcome under the revised 
regulations is exactly the same as the outcome under the 
prior regulations.  In conclusion, under the revised rating 
criteria, Level VII hearing in the right ear and Level II 
hearing in the left ear also warrants the assigned 10 percent 
disability evaluation, and no more.  See 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (1999).  Therefore, there is no basis 
for assignment of an evaluation in excess of 10 percent.  

C.  Summary

As noted above, disability ratings in hearing loss cases are 
assigned by way of a mechanical application of the average 
pure tone thresholds and speech discrimination percentages to 
the tables furnished in the rating schedule.  See Lendenmann, 
supra.  However, even if additional factors are considered, 
the record presents no basis for an increased rating, either 
before or since November 22, 1999, under the provisions of 
38 C.F.R. § 3.321(b)(1).  There simply is no showing that the 
veteran's bilateral hearing loss reflects so exceptional or 
so unusual a disability picture as to warrant the assignment 
of any higher evaluation on an extra-schedular basis.  In 
this regard, the Board notes that the disability is not 
objectively shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned ratings).  
Moreover, the condition is not shown to warrant frequent 
periods of hospitalization or to otherwise render impractical 
the application of the regular schedular standards.  In the 
absence of evidence of such factors as those outlined above, 
the Board is not required to remand the claim to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (, 91996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

For the foregoing reasons, the Board finds that neither the 
criteria for a compensable evaluation prior to November 22, 
1999, nor the criteria for an evaluation in excess of 10 
percent since November 22, 1999, have been met.  Thus, the 
veteran's claim for an increased evaluation for bilateral 
hearing loss must be denied.  In reaching its decision, the 
Board has considered the doctrine of giving the benefit of 
the doubt to the veteran under 38 U.S.C.A. § 5107(b) and 38 
C.F.R. §§ 3.102 and 4.3; however, as the preponderance of the 
evidence is against the veteran's claim, the evidence is not 
of such approximate balance as to warrant its application.  


ORDER

A compensable increased evaluation for service-connected 
bilateral hearing loss, prior to November 22, 1999, is 
denied.

An evaluation in excess of 10 percent for bilateral hearing 
loss, since November 22, 1999, is denied.



		
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals

 

